United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAIL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1759
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated August 30, 2007 and May 28, 2008, finding that he did not
sustain an emotional condition in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty on June 27, 2007, as alleged.
FACTUAL HISTORY
On July 4, 2007 appellant, then a 55-year-old mail handler, filed a traumatic injury claim
alleging that on June 27, 2007 he sustained job-related stress. During a town hall meeting for
tour two employees, Ken Gourdine, a plant manager, removed literature that appellant had
placed on tables and called it trash. Appellant submitted a July 2, 2007 report of Anne Ayres,

Ph.D., a psychologist with the Department of Veterans Affairs, which stated that he was being
treated for work-related stress. Dr. Ayres placed him off work until July 9, 2007.
By letter dated July 19, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the additional factual and medical evidence
he needed to submit within 30 days to support his claim of injury. Also on July 19, 2007 the
Office requested that the employing establishment describe the type of meeting that took place
on June 27, 2007, the purpose of the meeting and who held the meeting. It asked whether the
employing establishment investigated the incident and requested a statement from the plant
manager regarding the incident.
In a July 20, 2007 letter, Betty J. Bowers, a licensed counselor, stated that she had been
providing intensive therapy to appellant for work-related stress since July 10, 2007. She opined
that it was medically necessary for him to be off work until August 4, 2007 when he could
resume full-duty work with no restrictions. Ms. Bowers concluded that it was in the best interest
of the employing establishment to provide appellant with proper dignity which he deserved.
In a July 23, 2007 narrative statement, Mr. Gourdine explained that he held a town hall
meeting with employees on June 27, 2007 so that they could receive information about the
facility. He stated that no investigation of the incident had been conducted. Mr. Gourdine stated
that he removed and discarded items from tables in the swing room to highlight the flyers that
were developed by management to inform all employees of the upcoming “Harry Potter” mailing
scheduled for July 20, 2007.
In a July 24, 2007 letter, Ezzard C. Lott, a supervisor, stated that the purpose of the town
hall meeting was to share with employees, information and changes within the plant and
employing establishment and to honor employees.
Also on July 24, 2007 appellant stated that the meeting was work related. It was a
quarterly meeting held by the plant manager to inform tour two employees about production
scores and honor employees. Appellant stated that the literature he distributed was a one and
one-half page letter entitled “Mail Handlers Let’s Talk.” It was critical of the mail handler’s
elected officials and managers at the bulk mail center. The main focus of the letter concerned
steps being taken to address issues with the union and management. Appellant stated that he did
not have permission to distribute the literature during the meeting. It was placed on tables by a
coworker prior to the meeting. Appellant related that, also prior to the meeting, Von Mitchell, a
manager of distribution operations (MDO), returned to him the same aforementioned literature
that he had removed from break room tables on June 24, 2007. MDO Mitchell informed him
that he had not violated any postal policy by distributing the literature.
In progress notes covering the period January 8, 1996 through July 19, 2007, Dr. Ayres
stated that appellant suffered from depressive disorder. In an August 17, 2007 report,
Ms. Bowers opined that, based on appellant’s history, he suffered from post-traumatic stress
disorder that was chronic with delayed onset. She also opined that his mixed adjustment disorder
with anxiety and depression as a separate entity were caused by the June 27, 2007 incident.

2

By decision dated August 30, 2007, the Office denied appellant’s claim, finding that he
did not sustain an emotional condition in the performance of duty. The evidence failed to
establish that the June 27, 2007 incident constituted a compensable factor of his employment.
On September 24, 2007 appellant requested an oral hearing before an Office hearing
representative. He contended that Mr. Gourdine abused his authority in removing his literature
and calling it trash. Appellant stated that his actions degraded him before his coworkers and
were unprofessional. He noted MDO Mitchell’s handling of a similar situation. Appellant
contended that his coworkers heard Mr. Gourdine call the literature trash.
At the February 28, 2008 hearing, appellant reiterated his contention that Mr. Gourdine’s
characterization of his literature as trash caused his emotional condition. He testified that
Mr. Gourdine refused to return it to him. Appellant also testified that Mr. Gourdine knew that
the literature belonged to him because it had his name on it. He stated that on June 27, 2007, his
coworkers teased him and made jokes about Mr. Gourdine’s actions. Appellant further testified
that Mr. Gourdine apologized for his actions following the June 27, 2007 incident although he
did not want to talk to him about it. He stated that Mr. Gourdine’s managers and supervisors
tried to explain his actions.
By decision dated May 28, 2008, an Office hearing representative affirmed the
August 30, 2007 decision finding that the evidence failed to establish that the June 27, 2007
incident constituted a compensable factor of appellant’s employment.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.1 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to his
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but

1

Pamela R. Rice, 38 ECAB 838 (1987).

2

See Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

3

nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out his employment duties and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
Where the disability results from an employee’s emotional reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act. On the other hand, the disability is not covered where it results
from such factors as an employee’s fear of a reduction-in-force or his frustration from not being
permitted to work in a particular environment or to hold a particular position.9 Generally,
actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.10
However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.11

5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

Lillian Cutler, supra note 3.

10

Michael L. Malone, 46 ECAB 957 (1995).

11

Joel Parker, Sr., 43 ECAB 220, 225 (1991); see Donna Faye Cardwell, supra note 2 (for harassment to give
rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact occur);
see Pamela R. Rice, supra note 1 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).

4

ANALYSIS
Appellant attributed his emotional condition to being verbally harassed and degraded by
Mr. Gourdine, a manager, on June 27, 2007 when he removed and discarded literature he had
distributed for a town hall meeting and allegedly called the literature trash. He also attributed his
emotional condition to verbal harassment by his coworkers who teased him and made jokes
about Mr. Gourdine’s actions. The Board notes that verbal abuse or harassment may give rise to
coverage under the Act. However, there must be evidence that the implicated acts of harassment
did, in fact, occur. A claimant must substantiate a factual basis for his allegation with probative
and reliable evidence.12 Mr. Gourdine acknowledged that he removed and discarded the
literature. He wanted to highlight the flyers that were developed by management to inform all
employees of the upcoming “Harry Potter” mailing scheduled for July 20, 2007. Mr. Gourdine
did not state that he apologized for his actions. Mr. Lott, a supervisor, stated that the purpose of
the town hall meeting was to share with employees, information and changes within the plant
and employing establishment and to honor employees. An employee’s emotional reaction to an
administrative or personnel action is not covered absent evidence of error or abuse on the part of
his supervisor.13 The Board finds that Mr. Gourdine’s removal and discarding of appellant’s
literature constitutes an administrative action. Appellant has not submitted sufficient evidence to
establish that Mr. Gourdine erred or acted abusively towards him. He did not provide a detailed
description of the action taken by him which would support a finding of error or abuse.
Although appellant contended that Mr. Gourdine knew the literature belonged to him, the
evidence of record does not establish a pattern of verbal abuse or harassment by Mr. Gourdine
towards appellant. Moreover, his contention that his coworkers heard Mr. Gourdine call his
literature trash and that Mr. Gourdine’s supervisors and managers tried to justify his actions has
not been established. He did not submit any statements from these witnesses to substantiate his
allegations. The Board has held that an employee’s mere disagreement with or dislike of the
actions taken by a supervisor or manager will not be found compensable absent evidence of
record establishing error or abuse.14 Further, appellant has not established that he was verbally
harassed by his coworkers who allegedly teased him and made jokes about Mr. Gourdine
removing his literature and calling it trash. He did not submit any statements from witnesses to
substantiate his allegation.
The Board finds that appellant has not established his allegation that he was verbally
harassed by a supervisor and his coworkers, on June 27, 2007.15 Accordingly, appellant has not
established a compensable factor of employment.16

12

See Ronald K. Jablanski, 56 ECAB 616 (2005).

13

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

14

See Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

15

See David S. Lee, 56 ECAB 602 (2005).

16

As appellant has not substantiated a compensable factor of employment as the cause of her emotional
condition, the medical evidence regarding appellant s emotional condition need not be addressed. Karen K. Levene,
54 ECAB 671 (2003).

5

CONCLUSION
The Board finds that appellant has not established a compensable factor or that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2008 and August 30, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

